Citation Nr: 0602943	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-05 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left little 
finger disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for heart disability.

5.  Entitlement to service connection for disability due to 
asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision rendered by the 
Washington, D.C, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has current disability due to a fracture of 
his left little finger sustained during active military 
service.

2.  Arthritis of the right hip originated during active 
military service.

3.  The veteran has no current disability of his low back.  

4.  The veteran has no current heart disability.  

5.  The veteran has no current disability due to in-service 
asbestos exposure.  


CONCLUSIONS OF LAW

1.  A left little finger disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309 (2005).

2.  Arthritis of the right hip was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A low back disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  Heart disability was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, (2005).

5.  No disease or injury was incurred or aggravated as a 
result of the veteran's exposure to asbestos in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in June 2001, prior to 
the initial adjudication of the claims.  Although the veteran 
was not specifically requested to submit any pertinent 
evidence in his possession, he was informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and any 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

All available evidence pertaining to the veteran's claims has 
been obtained and the veteran has been afforded several VA 
examinations in connection with his claims.  Neither the 
veteran nor his representative has identified any additional, 
pertinent evidence that could be obtained to substantiate any 
of the claims.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis and/or cardiovascular-renal 
disease to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Left Little Finger Disability

While post service VA examinations in February 2001 and 
December 2001 make no findings specific to the left little 
finger, the evidence shows that the veteran fractured the 
finger during service.  Service medical records show that the 
veteran complained of tenderness and swelling in the left 
fifth finger one week after striking the finger on an object.  
The initial assessment was cellulitis with decreased range of 
motion without displacement.  Subsequent records show that X-
ray examination revealed a hairline fracture of the finger 
and the finger was treated with a splint.  The report of a 
June 2000 examination notes that the veteran had mild 
degenerative joint disease of the left little finger with a 
history of a fracture in September 1975.

In light of the documented fracture during service and the 
diagnosis of degenerative joint disease of the left little 
finger the month prior to his retirement from active duty, 
the Board finds that the veteran currently has residuals of 
his in-service fracture of the left little finger.  
Accordingly, service connection for a left little finger 
disability is warranted.  




Right Hip Disability

The veteran's service medical records show that he complained 
of right hip pain in February 1975.  Iliotibial band 
inflammation was noted.  X-rays at that time were within 
normal limits.  

The veteran filed a claim for service connection for right 
hip disability in November 2000, less than four months 
following his discharge from service.  He was afforded a VA 
examination in February 2001.  However, another examination 
was scheduled due to inadequacies in the February examination 
report, in particular the failure of the examiner to address 
the veteran's complaints of right hip pain.  The new 
examination was conducted in December 2001.  This examination 
revealed decreased range of motion of the right hip with mild 
tenderness to palpation (groin and lateral).  There was no 
crepitus.  The assessment was degenerative joint disease with 
loss of motion of the right hip.   

The Board notes that neither examination report addresses 
whether the veteran's current right hip disability is 
etiologically related to service.  However, in view of the 
medical evidence of right hip symptoms in service, the 
veteran's statements concerning a continuity of right hip 
symptoms following service, the fact that the veteran filed a 
claim for service connection for right hip disability less 
than four months following his discharge from service, the 
fact that degenerative joint disease of the right hip was 
found on the initial thorough VA examination of the veteran's 
right hip, and the absence of any evidence indicating that 
the veteran's current right hip disability is post-service in 
origin, the Board is of the opinion that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the degenerative joint disease of the veteran's 
right hip.  

Low Back Disability

The veteran has asserted that he has low back pain secondary 
to his service connected right knee disability.  However, 
there is no objective evidence that the veteran has a current 
back disability.  Service medical records are silent for any 
complaint, abnormal finding or diagnosis pertaining to the 
veteran's low back.  Examination in January 2000 revealed his 
spine to be normal.  Similarly, the reports of VA 
examinations in February and December 2001 are negative for 
any evidence of a low back disorder.  In sum, the medical 
evidence demonstrates that the veteran has no current 
disability of his low back.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A symptom alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Although the Board has considered the veteran's contentions, 
as a lay person, he is not competent to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for a low back disability to include as 
secondary to a right knee disability.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Heart Disability

In January 1988 an EKG revealed sinus bradycardia/arrhythmia 
with a right bundle branch block (RBBB).  Additional Holter, 
ECHO, and exercise stress testing were within normal limits.  
Subsequent EKGs continued to show sinus bradycardia with 
RBBB.  A physical examination report dated in January 2000 
notes a history of RBBB with cardiac status established as 
normal in 1988 with no current disability.  The reports of VA 
examinations in February and December 2001 show that the 
veteran had a regular rate and rhythm without murmurs, rubs, 
or gallops.  No heart disorder was diagnosed during either 
examination.  

The Board notes that the veteran's abnormal EKGs in service 
represents only laboratory findings, and not an actual 
disability for which VA compensation benefits are payable.  
See 61 Fed. Reg. 20445 (May 7, 1996).  Under applicable 
regulation, the term "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions. 38 C.F.R. § 4.1.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  As service 
connection can only be granted where the evidence shows a 
disability, service connection cannot be granted for a 
laboratory finding.

In the instant case, there has been no showing that the 
veteran's in-service abnormal EKGs are representative of any 
disabling condition.  No cardiovascular or other disease has 
been identified as being associated with the abnormal EKG.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Therefore, the veteran's claim of entitlement to 
service connection for heart disability must be denied.  The 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Asbestos Exposure

The veteran has asserted that he was he was exposed to 
asbestos at a number of duty stations during his active 
military service.  He noted that he was assigned to many 
overseas locations that did not adhere to the same stringent 
asbestos containments procedures as the United States.  

Despite his contentions regarding exposure to asbestos, the 
veteran's service medical records are silent for evidence of 
a disability related to asbestos exposure.  Similarly, the 
post service examinations in February and December 2001 
disclosed no evidence of a disability related to asbestos 
exposure.  In February 2001, his chest was clear to 
auscultation with good air movement.  Similarly, in December 
2001, his lungs were clear without wheezes.  

As noted above, the veteran is not competent to render a 
medical diagnosis.  In view of the absence of any competent 
evidence of a current disability related to asbestos 
exposure, this claim must also be denied.  The Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left little finger disability is 
granted.  

Service connection for a right hip disability is granted.

Service connection for a low back disability is denied.

Service connection for heart disability is denied.

Service connection for disability due to asbestos exposure is 
denied. 



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


